DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1, 3-13 were examined in this application. Claim 2 has been canceled. The amendments to the claim objection in the Applicant’s “Remarks” filed on 11/11/2021 have been accepted. This communication is a Final Rejection in response to the Applicant’s “Remarks/Arguments” filed on 11/11/2021.
Claim Objections
Claims 1, 6 and 11 (and dependents thereof) are objected to because of the following informalities:
Claims, 1, 6 and 11 are suggested to be amended to the following to clarify the claim language and limitations: 
Claim 1 (currently amended) “…said moving means comprise 
Claim 6 (Currently amended) “… the rocker shaft is beneath the person support and substantially in the middle of the person support”
Claim 11 (currently amended) “… said movinq means comprise a rocker shaft supported in a rotatable manner on the auxiliary frame, to which  the seat of the person support is attached, and the motive power of the person hoisting device is produced by tilting the person seat.”
Claims 1 and 11 are also objected to because they have improper antecedent basis for “the position” as claimed. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations in this application (e.g. claims 1 and 9-12) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rimpl (WO 0185087).
In regards to Claim 1, Rimpl teaches: A person hoisting device (‘R’), which has a frame (1), a person support (9) arranged to be moveable in relation to the frame (Fig. 1.4, see note #1 below), which person support comprises a seat (11) and the position of which person support in relation to the frame can be changed (Fig. 1.4), and moving means (8) for moving the person support from a first location (see annotated Fig. 1.4 below) in relation to the frame to a second location (see annotated Fig. 1.4 below) in relation to the frame along a movement path (‘α’, Fig. 1.4), which second location is at a distance (see annotated Fig. 1.4 below) from the first location (see annotated Fig. 1.4 below), which moving means are arranged to move the person support in the direction of the movement path when changing the position of the person support in relation to the frame, wherein it comprises an auxiliary frame (5) supported on the frame (1) in a see note #2 below), said movinq means comprise and a rocker shaft (15.1/15.2, cylinder elements) supported in a rotatable manner on the auxiliary frame (5, see note #3), to which rocker shaft the seat (11)  of the person support is attached for producing motive power of the person hoisting device by tilting the seat (Fig. 1.4).  
Note #1: It can be seen from FIG. 1.4 that the base support 5 can be pivoted about the joint 4 by an angle α about the joint 4 relative to the base plate 1
Note #2: A base plate 3 is mounted in the base plate 1, to which a base support 5 is pivotably connected about a joint 4
Note #3: It can also be seen from FIG. 1.3 that the drive device 8 is formed from two cylinder elements 15.1, 15.2 which can be moved relative to one another, the cylinder element 15.1 being connected to the slide 7 and the cylinder element 15.2 being articulated to the base plate 3, in particular being pivotably connected

    PNG
    media_image1.png
    495
    837
    media_image1.png
    Greyscale

Annotated Fig. 1.4 and 1.7 from Rimpl
In regards to Claim 4, Rimpl teaches: The person hoisting device according to claim 1, wherein the movement path (‘α’, Fig. 1.4) of the person support is substantially straight and the rocker shaft (15.1/15.2) is substantially perpendicular to the direction of the movement path (see annotated Fig. 1.4 above).  
In regards to Claim 5, Rimpl teaches: The person hoisting device according to claim 1 wherein the rocker shaft (15.1/15.2) is in a substantially horizontal position (horizontal to each other, see annotated Fig. 2.5 below), when the person hoisting device is in the use position.  

    PNG
    media_image2.png
    615
    413
    media_image2.png
    Greyscale

Annotated Fig. 2.5 from Rimpl
In regards to Claim 6, Rimpl teaches: The person hoisting support according to claim 1 wherein the person support (9) has a width direction (see annotated Fig. 1.1 below) and the rocker shaft is beneath the person support (9, see annotated Fig. 1.5 below) substantially in the middle of the person support (9, see annotated Fig. 1.5 below), when the person hoisting device is in the use position.  

    PNG
    media_image3.png
    375
    297
    media_image3.png
    Greyscale

Annotated Fig. 1.1 from Rimpl

    PNG
    media_image4.png
    398
    469
    media_image4.png
    Greyscale

Annotated Fig. 1.5 from Rimpl

In regards to Claim 7, Rimpl teaches: The person hoisting device according to claim 1 wherein it further comprises a limiter (14) for limiting the rotation of the rocker shaft (see note #4 below).
Note #4: “Guide groove 14 of the base plate 3 of the base support 5 is guided and limits a pivoting movement.”).  
In regards to Claim 8, Rimpl teaches: The person hoisting device according to claim 1 wherein it further comprises a locking member (23) for locking the person support in an immobile manner (“cannot be pivoted”) to the auxiliary frame (5) (see note #5 below).
Note #5: “a locking device 23, so that the base body 5 cannot be pivoted about the joint 4 along the guide groove 14.”
In regards to Claim 9, Rimpl teaches: The person hoisting device according to claim 1 wherein said moving means (8) comprise a hydraulic cylinder (see note #6 below), which is attached by its first end to the 2and by its second end to the auxiliary frame (see note #7 below), a hydraulic pump (see note #8 below) for pumping hydraulic fluid to the hydraulic cylinder, and a lever mechanism (50 – Fig. 7.7) between the person support (9) and the hydraulic pump (8 – see note #8) for using the hydraulic pump by changing the position of the person support (‘linear drive and is articulated’).  
Note #6: “The drive device 8 can be operated as a cable pull element, spindle electromechanically or hydraulically.”
Note #7: “a drive device 8, which is connected to the base plate 3 in an articulated manner at one end and, at the other end, is in engagement with the slide 7, as is not shown in detail here”
Note #8: “Drives conceivable, such as a spindle, a hydraulic or pneumatic cylinder or the like.” -– Since a hydraulic cylinder is to be used in combination with a pump, then pumping fluid would obviously be utilized to create proper lubrication and movement.
In regards to Claim 10, Rimpl teaches: The person hoisting device according to claim 1, wherein said moving means comprise a gear rack (18 – Fig. 3.5), which is attached by its first end to the frame (see annotated Fig. 3.5 below), and at least one elevator arm (19), which has a first end (see annotated Fig. 3.5 below), by which it is attached to the auxiliary frame (5 – Fig. 3.5), and a second end (see annotated Fig. 3.5 below), which has a gripping point (see annotated Fig. 3.5 below) attaching to the gear rack.  

    PNG
    media_image5.png
    379
    455
    media_image5.png
    Greyscale

Annotated Fig. 3.5 from Rimpl

In regards to Claim 11, Rimpl teaches: A method for producing motive power of a person hoisting device (‘R’), which person hoisting device has a frame (1), a person see note #1 above), which person support comprises a seat (11), and moving means (8) for moving the person support from a first location (see annotated Fig. 1.4 above) in relation to the frame to a second location (see annotated Fig. 1.4 above) in relation to the frame along a movement path (‘α’, Fig. 1.4), which second location is at a distance (see annotated Fig. 1.4 above) from the first location, the motive power of which moving means is produced by changing the position of the person support in relation to the frame wherein the person hoisting device comprises an auxiliary frame (5) which is moveable in relation to the frame (1), said moving means comprise a rocker shaft (15.1/15.2, cylinder elements) supported in a rotatable manner on the auxiliary frame (5, see note #3 above), to which rocker shaft the seat (11) of the person support is attached, and the motive power of the person hoisting device is produced by tilting the person seat (Fig. 1.4).  
In regards to Claim 12, Rimpl teaches: The method according to claim 11, wherein moving means (8) comprise a hydraulic cylinder (see note #6 above), which is attached by its first end to the frame and by its second end to the auxiliary frame (see note #7 above), and a hydraulic pump (see note #8 above) for pumping hydraulic fluid to the hydraulic cylinder, and the hydraulic pump is used by changing the position of the person support in relation to the frame (see note #9 below).  
Note #9: “After the seat plate has been completely lowered relative to the base support, the base support with the slide and also with the drive device can be inclined backwards by a definable angle, the seat base being decoupled from this movement. This remains approximately parallel to the base plate. The seat element can thus be moved into the bathtub against the base plate and then the backrest of the seat element and the base support itself, which moves the seat element up and down, can be pivoted backwards. The drive device is also tilted backwards”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rimpl (WO 0185087) in view of Farmer (US 2375907).
In regards to Claim 3, Rimpl teaches: The person hoisting device according to claim 1, but does not teach, wherein said person support comprises an armrest. Farmer teaches: wherein said person support comprises an armrest (66 – Fig. 1 and Page 3 Col 1 Line 58-61).  
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a support for the arm from Farmer to the person support that consists of a seat from Rimpl, as most chairs include supports for one’s arms for them to rest comfortably. As such a modification to adjust the comfortability of a chair by adding armrests is considered obvious and would not alter the intended use of the device. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rimpl (WO 0185087) in view of Hogg (US 20040021354).
In regards to Claim 13, Rimpl teaches: The method according to claim 11, but does not teach, wherein the position of the person support is changed by moving the centre of gravity of the person supported on the person support in relation to the person support. Hogg teaches: wherein the position of the person support (10, Para 0054 - ‘patient leave(s) the chair’) is changed by moving the centre of gravity of the person (Para 0054 – ‘tilting forward, will shift his center of gravity’) supported on the person support (‘the chair’) in relation to the person support (see note #10 below).
Note #10: “… the seat and back can then be released as a unit from their more inclined positions and the patient, by merely tilting forward, will shift his center of gravity so that the seat and back return to their less inclined entry positions and are automatically latched therein so that the patient can leave the chair.” 
Therefore, the movement of the user leaving the seat (aka person support), will cause a change in the centre of gravity of the user. This change in the centre of gravity of the user will then change the positon of the seat, by moving the seat from a less inclined positon to a more inclined positon. 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an inclination in a seat and/or seat back to lessen the burden of a patient moving in and out of a seat from Hogg to the seat of Rimpl. Creating a slight movement change such as a tilt is commonly shown in both devices, both the forward/backwards tilt as shown changes both seats to a slight angle which as considered is a method of convenience and would not modify the intended functionality of either the device.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/6/2021